EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed on 28 April 2022 has been reviewed, found acceptable and has replaced the original specification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles Gray on 19 May 2022.
The application has been amended as follows: 
In the Substitute Specification:
Page 3, in the heading therein, “DETAILED” has been deleted. 
Page 4, in the heading therein, the recitation of “DESCRIPTION OF EMBODIMENTS” has been rewritten as --DETAIL DESCRIPTION OF THE EMBODIMENTS--. 
Page 5, in paragraph [0027], 5th line therein, the recitation of “can be applied to much more scenarios” has been rewritten as --can be applied to many more scenarios--; 8th line therein, the recitation of “In addition.” has been deleted. 
Page 11, in paragraph [0046], last line therein, --as shown in FIG. 11-- has been inserted prior to “step 101,”. 
In the Claims:
In claim 3, line 3; in claim 5, line 3; in claim 15, line 2; in claim 17, line 2: --wherein in each of the at least one phase shift unit,-- has been inserted after “substrate,”, respectively at these instances.
In claims 10, 21, line 1 in each claim, -- in each of the at least one phase shift unit,-- has been inserted after “wherein”, respectively at these instances.
Claims 1, 3-11, 13, 14; 12, 15-21 are allowable over the prior art of record.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A liquid crystal phase shifter including a liquid crystal layer located between first and second flexible substrates, where a third flexible substrate provides a feed portion--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee